Title: From John Adams to François Adriaan Van der Kemp, 10 March 1818
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Montezillo March 10. 1818

I Sincerely condole with you in the loss of your Friends Walker Wislar and Bray.
I Sincerely Congratulate you on the Acquisition of an honourable Usefull and profitable Employment and Amusement for Life. And more cordially as it is a providential Rescue from your metaphysical and delirious Project of Writing Cosmogonies and Metempsichosies of Worlds.
A Week before I recd. Your Letter, I requested Mr Shaw once more, he being here for a great rarity on a Short Visit, to send you the third and fourth Volumes of the Memoirs of the Accademy. He promised me once more to do it. But he is a Gentleman of great Consequence and overwhelmed with Business as well as bodily Infirmities. The Business and Infirmities, without any of the Consequence / are equally distressing to your Friend

John Adams